                                United States District Court
                                           for the
                                Eastern District of Tennessee
  U.S.A. vs. Tiffany Rochelle Cross                                 Docket No. 2:19-CR-00096-006

                Amended Petition for Action on Conditions of Pretrial Release

         COMES NOW Katie Adams, United States Probation Officer, presenting an official report
  upon the conduct of the defendant, Tiffany Rochelle Cross, who was placed under bond
  supervision by the Honorable Clifton L. Corker, United States Magistrate Judge, sitting in the
  Court at Eastern District of Tennessee on July 23, 2019, under the following conditions:

         The defendant was released on a $20,000 unsecured bond.

         (1)    The defendant shall not commit any offense in violation of federal, state or local
                law while on release in this case.

         (2)    The defendant shall not change their address and/or telephone number without prior
                approval of the United States Probation Office.

         (3)    The defendant shall appear at all proceedings as required and shall surrender for
                service of any sentence imposed as directed.

         (4)    The defendant promises to appear at all proceedings as required and to surrender
                for service any sentence imposed.

         (5)    The defendant executes an unsecured bond binding the defendant to pay the United
                States the sum of $20,000 dollars in the event of a failure to appear as required or
                to surrender as directed for service of any sentence imposed.

         (7a)   The defendant shall maintain or actively seek employment.

         7(c)   The defendant shall abide by the following restrictions on his personal associations,
                place of abode, or travel: Travel is restricted to the Eastern District of Tennessee,
                without prior approval of the probation officer.

         7(e)   The defendant shall report on a regular basis to the following agency: to U.S.
                Probation Office as directed. The defendant shall cooperate fully with all pretrial
                service officers or their designees, and shall refrain from verbal or physical abuse
                of any pretrial service officer or other official in the performance of his/her duties.

         7(g)   The defendant shall refrain from possessing a firearm, destructive device, or other
                dangerous weapon.




Case 2:19-cr-00096-JRG-CRW Document 625 Filed 12/22/20 Page 1 of 5 PageID #: 2442
  Amended Petition for Action on Conditions of Pretrial Release                   Page 2
  Re: Tiffany Rochelle Cross                            Docket Number: 2:19-CR-00096-006

         7(h)   The defendant shall refrain from excessive use of alcohol, and from any use or
                unlawful possession of a narcotic drug and other controlled substances defined in
                21 U.S.C. § 802 unless prescribed by a licensed medical practitioner.

         7(o)   The defendant shall obtain no new passport.

         7(p)   The defendant shall submit to any method of testing as directed by U.S. Pretrial
                Services to determine if defendant is using a prohibited substance. Such methods
                may be used with random frequency and include urine testing, the wearing of a
                sweat patch, a remote alcohol testing system, and/or any form of prohibited
                substance screening or testing.

         7(q)   The defendant shall participate in a program of inpatient or outpatient substance
                abuse therapy and counseling if deemed advisable by the supervising officer.

         7(t)   The defendant shall report any contact with law enforcement personnel, including
                but not limited to, any arrest, questioning, or traffic stop, to the Pretrial Services
                Officer as soon as possible.

         7(v)   The defendant shall have no contact with convicted felons, drug dealers, drug users,
                co-defendants, or any person who violates the law, or witnesses in the case.

         Respectfully presenting Petition for Action of Court and for cause as follows:

  On July 23, 2019, Tiffany Cross was released on pretrial supervision with the conditions noted
  above.

  On July 30, 2019, the defendant submitted a drug screen, which was presumptively positive for
  buprenorphine and oxycodone.

  On August 5, 2019, Ms. Cross submitted to a drug screen, which was presumptively positive for
  oxycodone and methamphetamine. She had a valid prescription for oxycodone and admitted to last
  using methamphetamine on August 1, 2019. The defendant entered Comprehensive Community
  Services’ inpatient treatment program on August 7, 2019. She was discharged from the program
  on August 28, 2019, due to her insurance refusing to pay for further inpatient services. Upon her
  discharge, the defendant was set up with individual counseling at Watauga Behavioral Health in
  Johnson City, Tennessee.

  On January 23, 2020, defendant Cross was cited in Kingsport, Tennessee, for a Light Law
  violation and Driving on a Revoked License. The next court date for that case is scheduled for
  August 7, 2020, in Sullivan County General Sessions Court.

  The defendant failed to appear for her Code-A-Phone drug screen on February 25, 2020.



Case 2:19-cr-00096-JRG-CRW Document 625 Filed 12/22/20 Page 2 of 5 PageID #: 2443
  Amended Petition for Action on Conditions of Pretrial Release                   Page 3
  Re: Tiffany Rochelle Cross                            Docket Number: 2:19-CR-00096-006

  In April of 2020, this officer contacted the defendant to inquire about her well-being. She advised
  she was doing “pretty good” and was just stressed about the pandemic. This officer asked
  Ms. Cross when she had last spoken with her counselor, to which she responded she had last
  spoken with her counselor approximately two weeks prior. On April 30, 2020, the defendant called
  this officer to advise that her and her boyfriend’s, co-defendant John Hyatt, home had burnt down
  in a fire on April 29,2020. During the phone call, this officer inquired about when her next
  counseling appointment was scheduled for, to which defendant Cross reported she missed her
  counseling appointment that had been scheduled the day her home burnt down. This officer
  instructed the defendant to call and get a new appointment with her counselor. On May 22, 2020,
  the defendant informed this officer she missed her counseling appointment that was scheduled on
  May 18, 2020. She was instructed to call Watauga Behavioral Health and obtain a new
  appointment.

  Defendant Cross moved without permission on May 20, 2020. This officer was not advised of the
  defendant’s change in address until the following day on May 21, 2020.

  On May 28, 2020, this officer called Watauga Behavioral Health and was informed the defendant
  had missed counseling appointments on February 5 and 17, 2020, as well as March 27, 2020.
  Furthermore, this officer was advised that both the defendant’s counselor as well as the case
  manager had attempted to call Ms. Cross five to six times since March 27, 2020; however, the
  defendant did not answer, nor did she return their calls. According to the receptionist, the defendant
  was scheduled for an intake appointment on June 2, 2020.

  Defendant Cross failed to appear for her Code-A-Phone drug screen on June 22, 2020.

  On June 30, 2020, the defendant submitted to a drug screen, which was presumptively positive for
  benzodiazepine and buprenorphine. She advised the vendor she has a prescription for
  buprenorphine but denied the use of benzodiazepines, so it was sent to the lab for confirmation.
  She did not take her prescription for buprenorphine with her to the vendor, so they told her she
  needed to go get it and bring it back for verification. She provided a prescription bottle for 70-
  count buprenorphine filled on June 19, 2020, written by Dr. Travis Davis, and the prescription was
  filled at Walgreens in Simpsonville, South Carolina. This officer was unaware of her new
  prescription. Moreover, Ms. Cross did not have permission to travel outside of the Eastern District
  of Tennessee.

  This officer called Ms. Cross the evening of June 30, 2020, to discuss her drug screen results, as
  well as the prescription and why it was filled in South Carolina. During the call, the defendant
  admitted she traveled to South Carolina on June 19, 2020, without permission. She advised that
  while at the doctor’s office, she failed a drug screen for Xanax, Gabapentin, Amphetamine,
  Ecstasy, and Suboxone. Defendant Cross reported she has used methamphetamine twice. This
  officer asked her about the drug screen she took at the vendor and why it was positive for
  benzodiazepine, to which she reported she has been using Klonopin and Xanax without a
  prescription.



Case 2:19-cr-00096-JRG-CRW Document 625 Filed 12/22/20 Page 3 of 5 PageID #: 2444
  Amended Petition for Action on Conditions of Pretrial Release                   Page 4
  Re: Tiffany Rochelle Cross                            Docket Number: 2:19-CR-00096-006

  Defendant Cross failed to call the United States Probation Office for monthly check-in on the
  following months: October 2019, February 2020, March 2020, and May 2020.

  This officer has not had any contact with the defendant since June 30, 2020.

  On July 21, 2020, a violation of probation warrant was issued in Sullivan County Criminal
  Case Number S71970.

  On August 7, 2020, a failure to appear capias was issued in Sullivan County General Sessions
  Case Number 2020-RK-63014.

  On Friday, October 3, 2020, Sullivan County Sheriff’s Officers along with the United States
  Marshals Service went to 1190 N. Austin Springs Road, Piney Flats, Tennessee, to arrest the
  defendant. During the course of the fugitive investigation by the United States Marshals
  Service, it was determined the defendant was residing at the aforementioned residence with
  known methamphetamine dealer Joshua Carr. Moreover, the investigation revealed
  defendant Cross as being heavily involved with the methamphetamine circle in the Sullivan
  County area.

  According to the United States Marshals Service, Joshua Carr was running interference for
  the defendant until he realized law enforcement officers were entering the residence. Once
  law enforcement officers were inside the residence, defendant Cross did not surrender
  herself after officers announced themselves and instructed her to produce herself.
  Ultimately, she was located in the basement of the home between the wall framing,
  attempting to further conceal herself underneath insulation. Once located, the defendant did
  not comply with officers’ commands, and she had to be tased in order to be taken into
  custody. Moreover, it was noted the defendant was belligerent towards Sullivan County
  Sheriff’s Officers.

  Following her apprehension, defendant Cross was charged with Resist Stop, Arrest, Search
  (No Weapon), Case Number S73728, by the Sullivan County Sheriff’s Office. Additionally,
  she was served with the aforementioned violation of probation warrant and failure to appear
  capias.

  On February 7, 2020; May 29, 2020; July 1, 2020; and December 2, 2020, the probation office
  contacted Assistant United States Attorney Tom McCauley regarding Ms. Cross’ noncompliant
  behavior. Based upon the above information, it would appear defendant Cross is in violation of
  her pretrial release conditions 1, 2, 7(c), 7(e), 7(h), 7(p), 7(q), and 7(v).

                       PRAYING THAT THE COURT WILL ORDER

  A hearing be scheduled for the Court to determine why the defendant’s bond supervision should
  not be revoked.



Case 2:19-cr-00096-JRG-CRW Document 625 Filed 12/22/20 Page 4 of 5 PageID #: 2445
  Amended Petition for Action on Conditions of Pretrial Release                   Page 5
  Re: Tiffany Rochelle Cross                            Docket Number: 2:19-CR-00096-006

  This Petition is to be placed under seal until the defendant is served or appears in Court.

              ORDER OF COURT                            I declare that under penalty of perjury that
                                                        the foregoing is true and correct.
  Considered and ordered this WKH  day
  of December 2020, and ordered filed and               Respectfully,
  made a part of the record in the above case.

                                                        ___________________________________
                                                        ___________ ___________________
   ______________________________________
  ___ ______________________________________            Katie
                                                        K ti RR. Ad
                                                                 Adams
   The
   T he Honorable Cynthia Richardson Wyrick             United States Probation Officer
   United States Magistrate Judge
                                                        Approved by:


                                                                                       12/22/2020
                                                                                       12/2
                                                        Karrie
                                                            i LL. L
                                                                  Lasko
                                                                     k                      Date
                                                        Supervising United States Probation Officer

                                                        KRA:glr

                                                                        Place: Greeneville, Tennessee
                                                                            Date: December 22, 2020




Case 2:19-cr-00096-JRG-CRW Document 625 Filed 12/22/20 Page 5 of 5 PageID #: 2446
